Citation Nr: 0123984	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  96-34 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of sexual function with depression and anxiety 
claimed as the result of treatment by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to November 
1957 and had prior service in the United States Army 
Reserves.

This case initially arose from a rating decision of June 1996 
from the North Little Rock, Arkansas, Regional Office (RO).  
In a decision dated in October 1999, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for loss of 
sexual function with depression and anxiety claimed as the 
result of treatment by the Department of Veterans 
Affairs (VA).  The appellant appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's October 1999 decision and 
remanded the case to the Board for further adjudication 
pursuant to an Order of the Court.  This Remand is rendered 
pursuant to the Judgment and the instructions contained in 
Court's Order.


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  
Consequently, the VA is obligated to assist the veteran in 
the development of his claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA, including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  

Based on the new statutory and regulatory changes, and the 
Court's Order, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claim.  

As noted above, the Court remanded this case to the Board for 
consideration of the VCAA.  In compliance with this request, 
the Board notes that the veteran has identified treatment by 
a private physician, Dr. Landis Smith, at the Banister 
Liebling Clinic, in Conway, Arkansas, in 1992-93 in 
connection with his sexual dysfunction.  It appears that 
these records have never been requested or associated with 
the claims file, although they may be probative of the 
veteran's claim.  Accordingly, they should be obtained.

Additionally, VA treatment records for the periods from 
January 1978 to May 1978, and from April 1979 to September 
1979 are not of record, although treatment records 
surrounding these periods indicate that the veteran was 
treated at the mental health clinic at this time and 
prescribed medications.  Because these records may be 
probative of the veteran's claim, they should be obtained and 
associated with the veteran's claims file. 

The veteran was provided a thorough medical examination, 
including an opinion relevant to his claim, in July 1998.  
Therefore, another examination is not necessary under the 
statutory and regulatory changes.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the newly issued regulations, 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO should attempt to obtain all 
treatment records pertaining to the 
veteran from Dr. Lander or Landis Smith, 
Banister-Liebling Clinic, Conway, 
Arkansas, for the period from 1992 to 
1993.  The RO should contact the veteran 
and request that he submit a written 
authorization for the release of private 
treatment records.

3.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Little Rock, 
Arkansas, from January 1978 to May 1978, 
and from April 1979 to September 1979.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




